Exhibit 10.63

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated as of                    , 201     (“Effective Date”), is
made by and between Armstrong World Industries, Inc., a Pennsylvania corporation
(the “Company”), and                      (the “Executive”).

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue in effect until the immediately following August 1, at which
time, and on each one (1) year anniversary thereafter (“Anniversary Date”), this
Agreement shall automatically be renewed for one (1) additional year commencing
on the Anniversary Date, unless one party provides written notice to the other
party, at least ninety (90) days in advance of an Anniversary Date, of its
intent not to renew this Agreement for an additional one year term.
Notwithstanding the foregoing, if a Change in Control shall have occurred after
the Effective Date and during the term of this Agreement, this Agreement shall
continue in effect for a period of not less than twenty-four (24) months beyond
the month in which a Change in Control occurred.

3. Compensation Other Than Severance Payments.

3.1 Following a Change in Control and during the term of this Agreement, during
any period that the Executive fails to perform the Executive’s full-time duties
with the Company as a result of a “disability” (as defined in Treas. Reg. §
1.409A-3(i)(4)), the Company shall pay the Executive’s current base salary to
the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of any compensation or benefit plan, program or arrangement maintained by
the Company during such period, until the Executive’s employment is terminated
by the Company.

3.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the term of this Agreement, the Company shall pay
the Executive’s current base salary through the Date of Termination, together
with all compensation and benefits to which the Executive is entitled in respect
of all periods preceding the Date of Termination under the terms of the
Company’s compensation and benefit plans, programs or arrangements.



--------------------------------------------------------------------------------

4. Severance Payments.

4.1 If a Change in Control shall occur and concurrently therewith or during a
period of twenty-four (24) months thereafter the Executive’s employment
terminates, in addition to any payments and benefits to which the Executive is
entitled under Section 3 hereof, the Company shall pay the Executive the
payments described in this Section 4.1 (the “Severance Payments”), unless such
termination is (i) by the Company for Cause, (ii) by reason of death or
Disability, or (iii) by the Executive without Good Reason. The Executive shall
also be entitled to the Severance Payments (and any payments and benefits under
Section 3) if the Executive is terminated by the Company other than for Cause or
Disability within the six (6) month period immediately preceding a Change in
Control and the Executive reasonably demonstrates that such termination is
otherwise in connection with or in anticipation of a Change in Control that
actually occurs during the term of the Agreement (a “Pre-Change in Control
Termination”).

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive1, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two times the sum of (i) the
Executive’s annual base salary then in effect (or immediately prior to any
reduction resulting in a termination for Good Reason, if applicable) (the
“Change in Control Salary”), plus (ii) the Executive’s target annual bonus for
the year of termination (the “Change in Control Bonus”).

(B) Provided that the Company actually achieves the criteria requisite to make
payments in respect of awards for the plan year during which the Executive’s
employment terminates under the Management Achievement Plan (the “MAP”) or any
other incentive compensation plan adopted by the Company in which the Executive
participates, the Executive shall be eligible to receive an award for such plan
year, which shall be prorated based on the Date of Termination. Under the MAP,
the Executive shall receive an amount equal to the product of the Executive’s
eligible base salary earnings for the time worked from the start of the
performance period to the Date of Termination multiplied by the target bonus
award percentage and the Executive’s applicable business unit achievement
factor. Such amount shall be paid in the calendar year following the plan year
to which the payment relates, as soon as practicable following the certification
of such plan year’s performance by the Management Development and Compensation
Committee, at the same time payments are made to other applicable MAP
participants.

(C) For the twenty-four month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive (which includes
the Executive’s eligible dependents for purposes of this subsection (C)) with
life, disability, accident and health insurance benefits substantially similar
to those which the Executive was receiving immediately prior to the Date of
Termination (or immediately prior to any reduction resulting in a termination
for Good Reason, if applicable); provided, however, that (i) the Executive’s and
his qualified dependents’ COBRA eligibility period shall include the period
during which the Company is providing benefits under this subsection (C);
(ii) unless the Executive consents to a different method (or elects COBRA
coverage at applicable COBRA rates), such health insurance

 

1 

Section 409 analysis required on a case-by-case basis.

 

2



--------------------------------------------------------------------------------

benefits shall be provided through a third-party insurer; and (iii) the
Executive shall be responsible for the payment of premiums for such benefits in
the same amount as active employees of the Company. Benefits otherwise
receivable by the Executive pursuant to this subsection (C) shall be reduced to
the extent comparable benefits (including continued coverage for any preexisting
medical condition of any person covered by the benefits provided to the
Executive and his eligible dependents immediately prior to the Date of
Termination) are actually received by or made available to the Executive by a
subsequent employer during the twenty-four month period following the
Executive’s Date of Termination (and any such benefits actually received by or
made available to the Executive shall be reported to the Company by the
Executive). Notwithstanding the foregoing, in the event of a Pre-Change in
Control Termination, on the sixtieth (60th) day following the Change in Control
the Company shall pay or reimburse the Executive for any amounts or benefits it
would have been responsible to pay or provide to the Executive under this
Section 4.1(C) during the period prior to the Change in Control, had the Change
in Control occurred on the Date of Termination.

(D) If the Executive would have become entitled to benefits under the Company’s
post-retirement health care or life insurance plans (as in effect immediately
prior to the Date of Termination (or immediately prior to any reduction
resulting in a termination for Good Reason, if applicable)) had the Executive’s
employment terminated at any time during the period of twenty-four months after
the Date of Termination, the Company shall provide such post-retirement health
care or life insurance benefits to the Executive (subject to any employee
contributions required under the terms of such plans in the same amounts as
active employees of the Company) commencing on the later of (i) the date that
such coverage would have first become available or (ii) the date that benefits
described in subsection (C) of this Section 4.1 terminate.

(E) The Company shall pay the Executive, at a daily salary rate calculated from
the Executive’s annual base salary in effect immediately prior to the Date of
Termination (or immediately prior to any reduction resulting in a termination
for Good Reason, if applicable), a lump sum amount equal to all earned but
unused vacation days through the Date of Termination.

(F) The Company shall pay, no later than the last day of the calendar year in
which they are incurred, the reasonable fees and expenses of a full service
nationally recognized executive outplacement firm until the earlier of the date
the Executive secures new employment or the date which is twenty-four months
following the Executive’s Date of Termination; provided that in no event shall
the aggregate amount of such payments exceed $30,000.

4.2 Benefit Limitation.

(A) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment (including any acceleration of vesting of
stock based benefits) or distribution by the Company to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
amounts and benefits payable under this Agreement shall be reduced by an amount
that would result in no Excise Tax being imposed; provided that the amounts and
benefits

 

3



--------------------------------------------------------------------------------

payable under this Agreement shall not be reduced unless the amounts and
benefits the Executive would receive after such reduction would be greater than
the amounts and benefits the Executive would receive if there were no reduction
and the Excise Tax were paid by the Executive (such reduction, the “Cut Back”).
Unless the Executive shall have given prior written notice to the Company
specifying a different order of payments and benefits to be reduced to achieve
the Cut-Back, any payments and benefits to be reduced hereunder shall be
determined in a manner that has the least economic cost to the Executive, on an
after-tax basis, and to the extent the economic cost is equivalent, such
payments and benefits shall be reduced in the inverse order of when the payments
and benefits would have been made or provided to the Executive until the
reduction specified herein is achieved. The Executive may specify the order of
reduction of the payments and benefits only to the extent that doing so does not
directly or indirectly alter the time or method of payment of any amount that is
deferred compensation subject to (and not exempt from) Section 409A of the Code.

(B) All determinations required to be made under this Section 4.2 shall be made
by a nationally recognized accounting firm designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days after there has
been a Cut-Back, or such earlier time as requested by the Company. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm instead shall be the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.

4.3 Payment of Severance Payments.

(A) Each payment provided for in Section 4.1 hereof is intended to constitute a
separate payment within the meaning of Section 409A of the Code. The payments
provided for in subsections (A) and (E) of Section 4.1 hereof shall be made on
the sixtieth (60th) day following the Date of Termination subject to
Section 4.3(B) below; and in the event the Executive becomes entitled to
Severance Payments pursuant to the second sentence of Section 4.1, the payments
provided for in subsections (A) and (E) of Section 4.1 hereof shall be made on
the sixtieth (60th) day following the actual Change in Control that triggered
the Severance Payments.

(B) If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the Executive is a “specified employee,” as such
term is defined under Section 409A(a)(2)(B)(i) of the Code, all such payments
shall be suspended during the six-month period following the Executive’s
“separation from service” within the meaning of Treas. Reg. § 1.409A-1(h) or any
successor thereto. The Company is entitled to determine whether any amounts
under this Agreement are to be suspended, and the Company shall have no
liability to the Executive for any such determination or any errors made by the
Company in identifying the Executive as a specified employee. If any amounts are
suspended pursuant to the foregoing, such amounts shall be paid on the earlier
of (i) the first business day following the expiration of the six-month period

 

4



--------------------------------------------------------------------------------

referred to in the first sentence of this subsection or (ii) the date of the
Executive’s death. Any amounts so suspended shall earn interest thereon, if
applicable, calculated based upon the then prevailing monthly short-term
applicable federal rate. Notwithstanding the foregoing, to the extent that the
foregoing applies to the provision of any ongoing welfare benefits to the
Executive that would not be required to be delayed if the premiums therefor were
paid by the Executive, the Executive shall pay the full cost of premiums for
such welfare benefits during the six-month period and the Company shall pay the
Executive an amount equal to the amount of such premiums paid by the Executive
during such six-month period on the first business day of the month following
the expiration of the six-month period referred to above.

(C) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A of the Code upon or following a
termination of employment unless such termination is also a “separation from
service” as defined in Treas. Reg. § 1.409A-1(h) or any successor thereto,
including the default presumptions thereunder, and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.

(D) The parties hereto acknowledge and agree that the interpretation of
Section 409A of the Code and its application to the terms of this Agreement is
uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the
Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code are intended to
comply with Section 409A of the Code. If, however, any such benefit or payment
is deemed not to comply with Section 409A of the Code, the Company and the
Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder) so that either (i) Section 409A of the Code will not apply or
(ii) compliance with Section 409A of the Code will be achieved.

(E) Notwithstanding anything to the contrary contained in this Agreement, any
reimbursement for a cost or expense under this Agreement shall be paid in no
event later than the end of the taxable year following the taxable year in which
the Executive incurs such cost or expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A of the Code, (i) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (ii) the amount of expenses eligible for reimbursements or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

4.4 The Company shall reimburse the Executive for all reasonable legal fees and
expenses incurred by the Executive in attempting to obtain or enforce rights or
benefits provided by this Agreement, if, with respect to any such right or
benefit, the Executive is successful in obtaining or enforcing such right or
benefit (including by negotiated settlement).

 

5



--------------------------------------------------------------------------------

5. Restrictive Covenants.

5.1 During the Executive’s employment with the Company and for a period of
twelve (12) months thereafter:

(A) the Executive shall not, directly for the Executive or any third party,
become engaged in any business or activity which is directly in competition with
any services or products sold by, or any business or activity engaged in by, the
Company or any of its affiliates; provided, however, that this provision shall
not restrict the Executive from owning or investing in publicly traded
securities, so long as the Executive’s aggregate holdings in any company do not
exceed 2% of the outstanding equity of such company and such investment is
passive;

(B) the Executive shall not solicit any person who was a customer of the Company
or any of its affiliates during the period of the Executive’s employment
hereunder, or solicit potential customers who are or were identified through
leads developed during the course of employment with the Company, or otherwise
divert or attempt to divert any existing business of the Company or any of its
affiliates; and

(C) the Executive shall not, directly for the Executive or any third party,
solicit, induce, recruit or cause another person in the employment of the
Company or any of its affiliates to terminate such employee’s employment for the
purposes of joining, associating, or becoming employed with any business or
activity which is in competition with any services or products sold, or any
business or activity engaged in, by the Company or any of its affiliates.

5.2 The Executive agrees that he will not, while employed with the Company or at
any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any confidential
information or trade secrets concerning the business of the Company, including,
without limiting the generality of the foregoing, any customer lists or other
customer identifying information, the techniques, methods or systems of the
Company’s operation or management, any information regarding its financial
matters, or any other material information concerning the business of the
Company, its manner of operation, its plans or other material data. The
provisions of this Section 5.2 shall not apply to (i) information that is public
knowledge other than as a result of disclosure by the Executive in breach of
this Section 5.2; (ii) information disseminated by the Company to third parties
in the ordinary course of business; (iii) information lawfully received by the
Executive from a third party who, based upon inquiry by the Executive, is not
bound by a confidential relationship to the Company, or (iv) information
disclosed under a requirement of law or as directed by applicable legal
authority having jurisdiction over the Executive.

5.3 The Executive agrees that he will not, while employed with the Company or at
any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, disparage or criticize the Company, or otherwise speak
of the Company, in any negative or unflattering way to anyone with regard to any
matters relating to the Executive’s employment by the Company or the business or
employment practices of the Company. The Company agrees that it will not, in any
fashion, form or manner, either directly or indirectly, disparage or criticize
the Executive or otherwise speak of the Executive in any negative or
unflattering way to anyone with regard to any matters relating to the
Executive’s employment with the Company. This Section shall not operate as a bar
to (i) statements reasonably necessary to be made in any judicial,
administrative or arbitral proceeding, or (ii) internal communications between
and among the employees of the Company with a job-related need to know about
this Agreement or matters related to the administration of this Agreement.

 

6



--------------------------------------------------------------------------------

5.4 The Executive understands that in the event of a violation of any provision
of Section 5, the Company shall have the right to (i) seek injunctive relief, in
addition to any other existing rights provided in this Agreement or by operation
of law, without the requirement of posting bond and (ii) stop making any future
payments or providing benefits under this Agreement. The remedies provided in
this Section 5.4 shall be in addition to any legal or equitable remedies
existing at law or provided for in any other agreement between the Executive and
the Company or any of its affiliates, and shall not be construed as a limitation
upon, or as an alternative or in lieu of, any such remedies. If any provisions
of Section 5 shall be determined by a court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court.

5.5 The Executive acknowledges that the provisions of Section 5 shall extend to
any business that becomes an affiliate of or successor to the Company or any of
its affiliates on account of such Change in Control.

6. Requirement of Release. Notwithstanding anything in this Agreement to the
contrary, the Executive’s entitlement to any payments other than the Executive’s
accrued but unpaid base compensation and any accrued but unpaid or otherwise
vested benefits under any benefit or incentive plan determined at the time of
the Executive’s termination of employment shall be contingent upon the Executive
having executed an effective release (i.e., no longer subject to revocation)
within sixty (60) days after the Date of Termination (or the date of the Change
in Control in the event of a Pre-Change in Control Termination) which shall
completely release the Company, its parent and affiliates and their respective
officers, directors and employees (collectively the “Released Parties” and
individually a “Released Party”) and which shall forever waive all claims of any
nature that the Executive may have against any Released Party, including without
limitation all claims arising out of Executive’s employment within the Company
or the termination of that employment. If the Executive does not execute an
effective release within the time period prescribed above, the Company’s
obligations to provide the benefits described in Section 4.1(C) hereof shall
cease immediately.

7. Termination Procedures.

7.1 Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive’s employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with Section 11 hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate whether the termination is for Cause, without Cause, by
reason of Disability, for Good Reason or otherwise and shall set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
termination of the Executive’s employment; provided, that the failure of the
Executive or the Company to set forth in the Notice of Termination any
particular facts or circumstances shall not waive any right of such party or
preclude such party from asserting such facts or circumstances in enforcing his
or its rights hereunder.

 

7



--------------------------------------------------------------------------------

7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean (i) if the Executive’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such thirty (30) day period), and
(ii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a
termination for Cause) and, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given). “Date of Termination,” with
respect to any Pre-Change in Control Termination shall mean the date of such
termination as reasonably determined by the Company.

8. Acceleration of Certain Stock-Based Benefits.

8.1 If a Change in Control shall occur and concurrently therewith or during a
period of twenty-four (24) months thereafter the Executive’s employment
terminates, in addition to any payments and benefits to which the Executive is
entitled under Section 3 or any other section hereof, the Company shall
accelerate certain stock-based benefits described in this Section 8 (the
“Acceleration”), unless such termination is (i) by the Company for Cause,
(ii) by reason of death or Disability, or (iii) by the Executive without Good
Reason. The Executive will also receive the Acceleration of these stock-based
benefits in the event a Change in Control occurs, and either (i) the Executive’s
employment is terminated as described in this Section 8 or ii) the acquiring
entity does not assume, convert, exchange or continue such stock-based awards or
benefits. The Executive shall also be entitled to the Acceleration (and any
payments and benefits under this Section 8) if the Executive is terminated by
the Company other than for Cause or Disability within the six (6) month period
immediately preceding a Change in Control and the Executive reasonably
demonstrates that such termination is otherwise in connection with or in
anticipation of a Change in Control that actually occurs during the term of the
Agreement (a “Pre-Change in Control Termination”).

(A) To the extent the Board has the discretion to do so under the applicable
option agreement or plan pursuant to which such option was granted, upon the
occurrence of a Change in Control and either (i) the termination of the
Executive’s employment within twenty-four(24) months thereafter or (ii) the
acquiring entity does not assume, convert, exchange or continue such stock-based
awards or benefits or (iii) a Pre-Change in Control Termination, all unvested
options with respect to the Company’s stock held by the Executive at the time of
such termination, the Date of Termination, shall vest and become immediately
exercisable and will be exercisable for a period ending on the later of (i) the
fifth anniversary of the Date of Termination, or in the event of a Pre-Change in
Control Termination, the fifth anniversary of the Change in Control or (ii) the
last date that such option otherwise would be exercisable under the terms of the
option agreement or the plan pursuant to which such option was granted;
provided, that in no event shall any option be exercisable after the expiration
of the original term of such option.

 

8



--------------------------------------------------------------------------------

Unless both (i) the Company accelerates the vesting of the Executive’s unvested
options, as aforesaid, and (ii) the Executive’s options are adjusted or
substituted following such Change in Control and termination of the Executive’s
employment, pursuant to the terms of the options and relevant plan under which
the options were issued, the Company shall, within thirty (30) days following
the Executive’s Date of Termination, or in the event of a Pre-Change in Control
Termination or if the acquiring entity does not assume, convert, exchange or
continue such stock-based awards or benefits , the date of the Change in
Control, make a lump sum cash payment to the Executive equal to the aggregate
positive option “spread” as of the Date of Termination, or in the event of a
Pre-Change in Control Termination, the date of the Change in Control and the
Executive’s options shall be cancelled upon such cash payment.

(B) To the extent the Board has the discretion to do so under the applicable
award agreement or plan pursuant to which such award was granted, upon the
occurrence of a Change in Control and either (i) the termination of the
Executive’s employment within twenty-four(24) months thereafter or (ii) the
acquiring entity does not assume, convert, exchange or continue such stock-based
awards or benefits or (iii) a Pre-Change in Control Termination;(i) all unearned
performance restricted shares held by the Executive under such agreement or plan
on the Date of Termination shall be deemed to have been earned at the target
level set forth in such agreement or plan for any performance period not then
completed and all earned but unvested performance restricted shares, including
those deemed to be earned pursuant to this sentence, shall immediately vest and
(ii) all unvested restricted stock awards shall immediately vest and, in each
case, the restrictions on all such shares shall lapse. If the Company cannot
deem the Executive’s unearned performance restricted shares earned, or
accelerate the vesting of the Executive’s performance restricted shares or
shares of restricted stock, as aforesaid, the Company shall, within thirty
(30) days following the Date of Termination, or on the event of a Pre-Change in
Control Termination or if the acquiring entity does not assume, convert,
exchange or continue such stock-based awards or benefits, the date of the Change
in Control, make a lump sum cash payment to the Executive in respect of such
Executive’s performance restricted shares or shares of restricted stock that
have not been earned and/or fully vested upon the occurrence of such Executive’s
termination of employment in an amount equal to the aggregate fair market value
of such shares as of the date of the Date of Termination, or in the event of a
Pre-Change in Control Termination or if the acquiring entity does not assume,
convert, exchange or continue such stock-based awards or benefits, the date of
the Change in Control, without taking into account any restrictions thereon, and
such performance restricted shares or shares of restricted stock shall be
cancelled upon such cash payment.

(C) To the extent the Board has the discretion to do so under the applicable
restricted stock units agreement or plan pursuant to which such restricted stock
units were granted, upon the occurrence of a Change in Control and either
(i) the termination of the Executive’s employment within twenty-four(24) months
thereafter or (ii) the acquiring entity does not assume, convert, exchange or
continue such stock-based awards or benefits or (iii) a Pre-Change in Control
Termination; (i) all unearned performance restricted stock units held by the
Executive under such agreement or plan on the Date of Termination shall be
deemed to have been earned at the target level set forth in such agreement or
plan for any performance period not then completed and all earned but unvested
performance restricted stock units, including those deemed to be earned pursuant
to this sentence, shall immediately vest, and (ii) all unvested restricted stock
units held by the Executive under such agreement or plan at the time shall

 

9



--------------------------------------------------------------------------------

immediately vest. If the Company cannot accelerate the vesting of such
restricted stock units, as aforesaid, except to the extent such restricted stock
units constitute “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, the Company shall, within thirty (30) days following
the Executive’s Date of Termination, or in the event of a Pre-Change in Control
Termination or if the acquiring entity does not assume, convert, exchange or
continue such stock-based awards or benefits, the date of the Change in Control,
make a lump sum cash payment to the Executive in respect of such Executive’s
restricted stock units that have not been fully vested upon the occurrence of
such termination date in an amount equal to the aggregate fair market value of
the shares underlying the restricted stock units as of the date of the
Executive’s termination date and such restricted stock units shall be cancelled
upon such cash payment.

9. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the term of this Agreement, the Executive shall
not be required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to Section 4 hereof.
Further, the amount of any payment or benefit provided for in this Agreement
(other than Section 4.1 (C) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

10. Successors; Binding Agreement.

10.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require (i) any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company (on a consolidated
basis) and (ii) in the case of a disposition of all or substantially all of the
business or assets of the Company (on a consolidated basis) to more than one
entity in a single transaction or series of related transactions, the entity
that will employ the Executive immediately after such disposition (such
successor or other entity in clause (i) or (ii), a “Successor”) to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
disposition had taken place prior to the effectiveness of any such succession or
disposition. If such assumption and agreement is obtained prior to the
effectiveness of any such succession or disposition and the Executive accepts
employment with the Successor, the Executive’s employment shall not be treated
as a termination of the Executive’s employment with the Company (unless
otherwise required in order to comply with the definition of “separation from
service” as set forth in Treas. Reg. § 1.409A-1(h) or any successor regulation
thereto).

10.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

10



--------------------------------------------------------------------------------

11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address shown for the Executive in the personnel records of
the Company and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:

Armstrong World Industries, Inc.

P.O. Box 3001

Lancaster, Pennsylvania 17604

Attention: General Counsel

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by any party. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Pennsylvania. All references to sections of
the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under Sections 4 and 5 hereof shall survive the
expiration of the term of this Agreement. [The Executive agrees that to the
extent the Executive is entitled to severance benefits under this Agreement, the
Executive shall be deemed to waive any rights to any benefits under the
Company’s Severance Pay Plan for salaried employees or any other severance
benefits plan or arrangement of the Company.]2 This Agreement is not intended by
the parties hereto to constitute an employee benefit plan subject to the
Employee Retirement Income Security Act of 1974, as amended.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

2  Section 409 analysis required on a case-by-case basis.

 

11



--------------------------------------------------------------------------------

15. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed in writing to and determined by
the Committee, which shall give full consideration to the evidentiary standards
set forth in this Agreement. Any denial by the Committee of a claim for benefits
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon. The Committee shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Committee a decision of the Committee
within sixty (60) days after notification by the Committee that the Executive’s
claim has been denied. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Lancaster County, Pennsylvania in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

16. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Accounting Firm” shall have the meaning stated in Section 4.2(B) hereof.

(B) “Anniversary Date” shall have the meaning stated in Section 2 hereof.

(C) “Board” shall mean the Board of Directors of the Company.

(D) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the deliberate and continued failure by the Executive to devote
substantially all the Executive’s business time and best efforts to the
performance of the Executive’s duties after a demand for substantial performance
is delivered to the Executive by the Board which specifically identifies the
manner in which the Executive has not substantially performed such duties;
(ii) the deliberate engaging by the Executive in gross misconduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or (iii) the Executive’s conviction of, or plea of guilty or nolo contendere to,
a felony or any criminal charge involving moral turpitude. For the purposes of
this Agreement, no act, or failure to act, on the part of the Executive shall be
considered “deliberate” unless done, or omitted to be done, by the Executive not
in good faith and without reasonable belief that such action or omission was in
the best interests of the Company.

(E) A “Change in Control” shall be deemed to have occurred if any of the
following shall have occurred after the Effective Date:

(i) at any time (x) any Person (other than a Person that is, at such time, a
Permitted Holder) is or becomes the Beneficial Owner of 30% or more of the
Voting Power of the Company and (y) no Person that is, at such time, a Permitted
Holder Beneficially Owns as of such time, without giving effect to the existence
of any group other than a group that is itself a Permitted Holder, a greater
percentage of the Voting Power of the Company than the percentage of the Voting
Power of the Company Beneficially Owned by the Person referred to under clause
(x) at such time;

 

12



--------------------------------------------------------------------------------

(ii) during any period of 12 consecutive months, the following individuals cease
for any reason (other than the occurrence of an emergency or other condition or
event described in Section 1509(a) of the Pennsylvania Business Corporation Law)
to constitute at least a majority of the Board: (A) individuals who at the
beginning of such period were members of the Board and (B) any new director
whose appointment or election by the Board or nomination for election by the
Company’s shareholders was (x) approved by a vote of at least a majority of
those directors then in office who were directors at the beginning of such
12-month period or whose election or nomination for election was previously
approved in accordance with this clause (B), or (y) approved in writing by TPG,
the Trust or TPG and the Trust, provided that, at the time of such approval,
such approving party or parties Beneficially Owns, without giving effect to the
existence of any group, 30% or more of the Voting Power of the Company), but
excluding for purposes of both clause (x) and (y) any such new director who is
initially proposed for office in an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board, TPG or the Trust;

(iii) the consummation of (A) a merger or consolidation involving the Company,
(B) a sale or other disposition of all or substantially all of the assets of the
Company (on a consolidated basis), including a sale or disposition of all or
substantially all of the assets of the Company (on a consolidated basis)
pursuant to a spin-off or split-up, or (C) any other substantially similar
transaction or series of related transactions involving the Company (each of the
transactions in clauses (A), (B) and (C), a “Corporate Transaction”), but
excluding a Non-Control Acquisition or a Spin-Off; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding anything to the contrary in the foregoing, for purposes of
clause (i) of the definition of Change in Control, the following transactions
shall not constitute a Change in Control:

 

  (x) any Person becomes the Beneficial Owner of 30% or more of the Voting Power
of the Company as a result of a reduction in the number of shares of Common
Stock pursuant to a transaction or series of transactions that is approved by a
majority of the Board, unless such Person thereafter becomes the Beneficial
Owner of additional shares of Common Stock representing 1% or more of the Voting
Power of the Company;

 

  (y) if a majority of the Board determines in good faith that a Person has
acquired Beneficial Ownership of 30% or more of the Voting Power of the Company
inadvertently and, no later than the date set by the Board such Person divests a
sufficient number of shares so that, after such divestiture, such Person no
longer Beneficially Owns 30% or more of the Voting Power of the Company; or

 

  (z) any Person becomes the Beneficial Owner of 30% or more of the Voting Power
of the Company as a result of an issuance or sale of securities by the Company
or any of its Subsidiaries.

 

13



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, solely for the purpose of
determining the timing of payment or timing of distribution of any compensation
or benefit that constitutes “non-qualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, a
Change in Control shall not be deemed to occur under this Agreement unless the
events that have occurred would also constitute a “Change in the Ownership or
Effective Control of a Corporation or in the Ownership of a Substantial Portion
of the Assets of a Corporation” under Treasury Department Final Regulation
1.409A-3(i)(5), or any successor provision.

Other definitions used in the Change in Control definition

(E1) “Affiliate” shall mean with respect to any person or entity, any other
person or entity that, at any time that a determination is made hereunder,
directly or indirectly, controls, is controlled by, or is under common control
with such first person or entity. For the purpose of this definition, “control”
shall mean, as to any person or entity, the possession, directly or indirectly,
of the power to elect or appoint a majority of directors (or other persons
acting in similar capacities) of such person or entity or otherwise to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

(E2) “Beneficial Owner”, “Beneficially Own” and “Beneficial Ownership” shall
have the meaning as set forth in Rules 13d-3 and 13d-5 promulgated under the
Exchange Act or any successor provision.

(E3) “Common Stock” shall mean the common stock of the Company.

(E4) “Group” or “group” shall have the meaning ascribed thereto in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision.

(E5) “Non-Control Acquisition” shall mean a Corporate Transaction that is a
merger or consolidation involving the Company (or any other substantially
similar transaction or series of related transactions involving the Company)
where:

(1) Persons who are the Beneficial Owners of the Voting Power of the Company
immediately prior to such Corporate Transaction will Beneficially Own, by reason
of such immediately prior Beneficial Ownership, immediately after such Corporate
Transaction an aggregate of more than 45% of the Voting Power of the surviving,
resulting or acquiring entity in such Corporate Transaction; and

(2) such Corporate Transaction shall not result in a Change in Control with
respect to the surviving, resulting or acquiring entity under clause (i) of the
definition of “Change in Control” (as if such definition and the definition of
“Permitted Holder” referred to such surviving, resulting or acquiring entity and
taking into account the paragraph beginning “Notwithstanding” immediately
following clause (iv) of such definition); and

(3) individuals who were members of the Board immediately prior to such
Corporate Transaction constitute at least a majority of the members of the board
of directors (or similar governing body) of the Company or other surviving,
resulting or acquiring entity in such Corporate Transaction immediately after
such Corporate Transaction.

 

14



--------------------------------------------------------------------------------

(E6) “Permitted Holder” shall mean any of (a) the Trust, (b) TPG, (c) the
Company or any entity controlled by the Company, (d) any employee benefit plan
(or related trust) sponsored or maintained by the Company or by any entity
controlled by the Company, (e) any group of which any of the foregoing are
members; provided, that, without giving effect to the existence of such group or
any other group, or giving effect to any agreements between the Trust and/or
TPG, on the one hand, and any other Person, on the other hand, the Trust and TPG
collectively Beneficially Own, a greater percentage of the Voting Power of the
Company than the percentage of such Voting Power collectively Beneficially Owned
by all other members of such group (together with their Affiliates), or (f) any
member of any group that is a Permitted Holder pursuant to clause (e) of this
definition at the time of the determination of whether such member is a
Permitted Holder, and any of such member’s Affiliates.

(E7) “Person” shall mean any individual, entity or group, including any “person”
or “group” within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision.

(E8) “Shareholders’ Agreement” shall mean the Shareholders’ Agreement by and
between TPG and the Trust dated as of August 28, 2009, as it may be amended from
time to time.

(E9) “Spin-Off” shall mean a disposition of what the Board determines in good
faith, after consultation with its outside counsel, to be all or substantially
all of the assets of the Company (on a consolidated basis) pursuant to a
spin-off, split-up or similar transaction where Persons who are the Beneficial
Owners of the Voting Power of the Company immediately prior to such transaction
will Beneficially Own, by reason of such immediately prior Beneficial Ownership,
an aggregate of more than 80% of the Voting Power of each of the entities
resulting from such transaction (including Armstrong World Industries, Inc.)
immediately after such transaction; provided, that, if another Corporate
Transaction involving any entity resulting from such transaction (including
Armstrong World Industries, Inc.) occurs in connection with a Spin-Off, such
Corporate Transaction shall be analyzed separately for purposes of determining
whether a Change in Control has occurred with respect to the entity resulting
from such Spin-Off that employs the Executive immediately after such Spin-Off
(which may be Armstrong World Industries, Inc.).

(E10) “TPG” shall mean Armor TPG Holdings LLC and its Affiliates as of the time
of the relevant determination hereunder.

(E11) “Trust” shall mean the Armstrong World Industries, Inc. Asbestos Personal
Injury Settlement Trust and its Affiliates as of the time of the relevant
determination hereunder.

 

15



--------------------------------------------------------------------------------

(E12) “Voting Power” shall mean, calculated at a particular point in time, the
aggregate votes represented by all the then outstanding securities of an entity
then entitled to vote generally in the election of directors of such entity (as
applicable) but excluding any votes which a Person shall have upon and by reason
of the non-payment of dividends on preferred shares in accordance with the terms
of such preferred shares.

(F) “Change in Control Bonus” shall have the meaning stated in
Section 4.1(A)(ii) hereof.

(G) “Change in Control Salary” shall have the meaning stated in
Section 4.1(A)(i) hereof.

(H) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.

(I) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(J) “Committee” shall mean (i) the individuals (not fewer than three in number)
who, on the date six (6) months before a Change in Control, constitute the
Management Development and Compensation Committee of the Board (or its
successor), plus (ii) in the event that fewer than three individuals are
available from the group specified in clause (i) above for any reason, such
individuals otherwise constituting members of the Board as may be appointed by
the individual or individuals so available (including for this purpose any
individual or individuals previously so appointed under this clause (ii));
provided, that, if after such appointments fewer than three individuals
constitute the Committee, then the Board shall appoint additional members of the
Committee so that the Committee shall have no fewer than three members, a
majority of which additional appointees, if available, shall be “independent
directors” (as determined by the rules or regulations of the principal stock
exchange or market on which the Company’s common stock is traded or, if the
Company’s common stock is not listed or traded on such exchange, as defined
under the rules of the Nasdaq Stock Market).

(K) “Company” shall mean Armstrong World Industries, Inc., as hereinbefore
defined, or any Successor that has assumed this Agreement pursuant to
Section 10.1 hereof.

(L) “Cut Back” shall have the meaning stated in Section 4.2(A) hereof.

(M) “Date of Termination” shall have the meaning stated in Section 7.2 hereof.

(N) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

 

16



--------------------------------------------------------------------------------

(O) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(P) “Excise Tax” shall have the meaning stated in Section 4.2(A) hereof.

(Q) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent),
during the term of this Agreement, of any one of the following acts by the
Company, or failures by the Company to act:

(i) a material diminution in the Executive’s authority, duties, or
responsibilities or the assignment to Executive of duties or responsibilities
that are materially inconsistent from those in effect immediately prior to the
Change in Control;

(ii) a reduction of ten percent (10%) or more by the Company in the Executive’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time, except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company;

(iii) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable in terms of compensation opportunity
(“materially less favorable” shall be a reduction of ten percent (10%) or more
in the compensation opportunity), as existed immediately prior to the Change in
Control, except for across-the-board compensation plan reductions similarly
affecting all senior executive officers of the Company;

(iv) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s retirement, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits (a “material
reduction” shall be a reduction of ten percent (10%) or more in the value of the
aggregate benefits), or deprive the Executive of any material fringe benefit
enjoyed by the Executive at the time of the Change in Control except for
(i) across-the-board benefit reductions similarly affecting all senior executive
officers of the Company or (ii) reduction or elimination of Executive’s annual
comprehensive “executive” physical examinations, financial planning or other
perquisites;

(v) a material breach by the Company of its obligations under this Agreement; or

 

17



--------------------------------------------------------------------------------

(vi) failure of the Company to obtain the assumption and agreement to perform
this Agreement by a Successor as provided in Section 10.1 hereof prior to the
effectiveness of the succession or disposition referred to in Section 10.1(i) or
Section 10.1(ii), as applicable.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

The Executive’s right to terminate employment for Good Reason shall be subject
to the following conditions: (i) any amounts payable upon a Good Reason
termination shall be paid only if the Executive actually terminates employment
within one hundred and eighty (180) days following the initial existence of the
Good Reason condition and (ii) the amount, time and form of payment upon a
termination of employment for Good Reason shall be the same as the amount, time
and form of payment payable upon an involuntary termination without Cause. The
Executive must also provide notice to the Company of the Good Reason condition
within ninety (90) days of the initial existence of such condition and the
Company must be given at least thirty (30) days to remedy such situation.

(R) “MAP” shall have the meaning stated in Section 4.1(B) hereof.

(S) “Notice of Termination” shall have the meaning stated in Section 7.1 hereof.

(T) “Payment” shall have the meaning stated in Section 4.2(A) hereof.

(U) “Person” shall have the meaning set forth in Section 16(E7).

(V) “Pre-Change in Control Termination” shall have the meaning stated in
Section 4.1 hereof.

(W) “Released Parties” or “Released Party” shall have the meaning stated in
Section 6 hereof.

(X) “Severance Payments” shall mean those payments described in Section 4.1
hereof.

(Y) “Successor” shall have the meaning stated in Section 10.1 hereof.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this agreement as of
the date and year first written above.

 

ARMSTRONG WORLD INDUSTRIES, INC.      

Name:

 

Title:

 

EXECUTIVE

     

Name:

 

Title:

 

 

19